UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 Commission File Number 000-51297 T BANCSHARES, INC. (Exact name of registrant as specified in its charter) Texas 71-0919962 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16200 Dallas Parkway, Suite 190, Dallas, Texas 75248 (Address of principal executive offices) (972) 720- 9000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to filed such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of the registrant’s Common Stock as of October 31, 2014 was 4,028,932 shares. Table of Contents T BANCSHARES, INC. TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 41 Item 4. Controls and Procedures 41 PART II. OTHER INFORMATION 42 Item 1. Legal Proceedings 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 42 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements T BANCSHARES, INC. CONSOLIDATED BALANCE SHEETS (000'sexceptshare data) September 30, December31, (unaudited) ASSETS Cash and due from banks $ $ Interest-bearing deposits Federal funds sold 55 Total cash and cash equivalents Securities available for sale at estimated fair value Securities, restricted at cost Loans held for sale Loans, net of allowance for loan losses of $1,686 and $2,318, respectively Bank premises and equipment, net Other real estate owned - Deferred tax assets, net Receivable for loans sold Other assets Total assets $ $ LIABILITIES Demand deposits: Non-interest-bearing $ $ Interest-bearing Time deposits $100 and over Other time deposits Total deposits Borrowed funds Other liabilities Total liabilities SHAREHOLDERS’ EQUITY Common stock, $0.01 par value; 10,000,000 shares authorized; 4,029,932 and 4,021,932 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively 40 40 Additional paid-in capital Retained deficit (2 ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to consolidated financial statements 3 Table of Contents T BANCSHARES, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (000's except per share data) ThreeMonthsEndedSeptember 30, NineMonthsEnded September30, Interest Income Loan, including fees $ Securities 64 63 Federal funds sold - - 1 1 Interest-bearing deposits 4 4 11 11 Total interest income Interest Expense Deposits Borrowed funds 3 4 8 12 Total interest expense Net interest income Provision for loan losses - Net interest income after provision for loan losses Non-interest Income Trust income Gain on sale of loans Service fees and other income 97 21 55 Rental income 81 66 Gain on sale of securities - - - 31 Total non-interest income Non-interest Expense Salaries and employee benefits Occupancy and equipment Trust expenses Professional fees 57 Data processing Other Total non-interestexpense Income before Income Taxes Income tax expense - - Net Income $ Earnings per common share: Basic Diluted Weighted average common shares outstanding Weighted average diluted shares outstanding See accompanying notes to consolidated financial statements 4 Table of Contents T BANCSHARES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) ThreeMonthsEndedSeptember30, NineMonthsEndedSeptember30, (000's) Net Income $ Other comprehensive income (loss): Securities available for sale: Change in net unrealized gain (loss) on investment securities available-for-sale (5 ) ) ) Gain on sale distributed to third party issuer - - - ) Gain on sale included in net income - - - ) Reclassification adjustment for gain on sale - - - ) Total securities available for sale (5 ) ) ) Comprehensive income $ See accompanying notes to consolidated financial statements 5 Table of Contents T BANCSHARES, INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Unaudited) (000's) Common Stock Additional Paid-in Capital Retained Deficit Accumulated Other Comprehensive Income (Loss) Total BALANCE, January 1, 2013 $ 40 $ $ ) $ $ Net income -YTD - - - Other comprehensive income - - - ) ) Stock based compensation - 7 - - 7 BALANCE, September 30, 2013 $ 40 $ $ ) $ ) $ BALANCE, January 1, 2014 $ 40 $ $ ) $ ) $ Net income - YTD - - - Other comprehensive income - - - Exercise of stock options - 8 - - 8 Stock based compensation - 17 - - 17 BALANCE, September 30, 2014 $ 40 $ $ (2 ) $ ) $ See accompanying notes to consolidated financial statements 6 Table of Contents T BANCSHARES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) NineMonthsEndedSeptember 30, (000's) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Provision for loan losses Depreciation and amortization Accretion of discount on loans (8 ) ) Securities premium amortization, net 28 37 Net gain on sale of other real estate owned ) - Net gain on sale of securities - ) Origination of loans held for sale ) ) Proceeds from payments and sales of loans held for sale Net gain on sale of loans ) ) Stock based compensation 17 7 Receivable for sold loans - Deferred income taxes - Net change in: Servicing assets, net 43 11 Other assets ) 60 Other liabilities Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities Purchase of securities available for sale - ) Principal payments, calls and maturities of securities available for sale Proceeds from sale of securities available for sale - Payment to third party for gain-sharing arrangement - ) Purchase of securities, restricted ) ) Proceeds from sale of securities, restricted Net change in loans ) ) Proceeds from sale of other real estate owned - Purchases of premises and equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities Net change in demand deposits Net change in time deposits Proceeds from stock options exercised 8 - Proceeds from borrowed funds Repayment of borrowed funds ) ) Net cash provided by financing Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information Cash paid during the period for Interest $ $ Income taxes $ $ - See accompanying notes to consolidated financial statements 7 Table of Contents T BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. BASIS OF PRESENTATION We prepared the consolidated financial statements of T Bancshares, Inc. and its subsidiaries (the “Company,” “we,” “us,” or “our,” hereafter) following the requirements of the Securities and Exchange Commission (“SEC”) for interim reporting. As permitted under those rules, certain footnotes or other financial information that are normally required by accounting principles generally accepted in the United States of America (“GAAP”) can be condensed or omitted. We are responsible for the unaudited financial statements included in this document. The financial statements include all normal and recurring adjustments that management believes are considered necessary for the fair presentation of our financial position and operating results. The accounting and reporting policies of the Company reflect banking industry practice and conform to GAAP. In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported asset and liability balances and revenue and expense amounts and the disclosure of contingent assets and liabilities. The allowance for loan loss is the primary estimate by management, which is established through a provision for loan loss charged to expense. It is reasonably possible that actual results could differ significantly from those estimates. The results of operations for interim periods are not necessarily indicative of the results to be expected for the entire year. The information included in this Quarterly Report on Form 10-Q should be read in conjunction with the consolidated financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. NOTE 2. ADOPTION OF NEW ACCOUNTING POLICIES Accounting Standards Update (ASU) No. 2013-01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities (Topic 210).”ASU 2013-01 clarifies the scope of ASU No. 2011-11 which applies to derivatives, including bifurcated embedded derivatives, repurchase agreements, reverse repurchase agreements, and securities borrowing and securities lending transactions. ASU 2013-01 became effective for annual and interim periods on January 1, 2013, and did not have a significant impact on the Company’s financial statements. Accounting Standards Update (ASU) No. 2013-02, “Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income (Topic 220).” ASU 2013-02 requires the presentation of certain amounts reclassified out of accumulated other comprehensive income to net income, by component, either on the face of the financial statements or in the notes. Other reclassifications out of accumulated other comprehensive income will require cross reference to existing disclosures. ASU 2013-02 became effective for annual and interim periods beginning after December 15, 2012, and did not have a significant impact on the Company’s financial statements. This ASU is the result of certain provisions deferred within ASU No. 2011-12. Accounting Standards Update (ASU) No. 2013-11, “Income Taxes (Topic 740) – Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists.” ASU 2013-11 requires unrecognized tax benefits to be presented as a decrease in net operating loss, similar tax loss or tax credit forward if certain criteria are met.ASU 2013-11 became effective for fiscal years and interim periods beginning after December 15, 2013, and did not have a significant impact on the Company’s financial position or results of operations. Accounting Standards Update (ASU) No.2014-09, “Revenue from Contracts with Customers (Topic 606)." ASU 2014-09 implements a common revenue standard that clarifies the principles for recognizing revenue. The core principle of ASU2014-09 is that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. To achieve that core principle, an entity should apply the following steps: (i)identify the contract(s) with a customer, (ii)identify the performance obligations in the contract, (iii)determine the transaction price, (iv)allocate the transaction price to the performance obligations in the contract and (v) recognize revenue when (or as) the entity satisfies a performance obligation. ASU 2014-09 is effective for the Company on January1, 2017 and is not expected to have a significant impact on the Company's financial statements. Accounting Standards Update (ASU) No. 2014-11, “Transfers and Servicing (Topic 860).” ASU2014-11 requires that repurchase-to-maturity transactions be accounted for as secured borrowings consistent with the accounting for other repurchase agreements. In addition, ASU2014-11 requires separate accounting for repurchase financings, which entails the transfer of a financial asset executed contemporaneously with a repurchase agreement with the same counterparty. ASU2014-11 requires entities to disclose certain information about transfers accounted for as sales in transactions that are economically similar to repurchase agreements. In addition, ASU2014-11 requires disclosures related to collateral, remaining contractual tenor and of the potential risks associated with repurchase agreements, securities lending transactions and repurchase-to-maturity transactions. ASU 2014-11 is effective for the Company on January1, 2015 and is not expected to have a significant impact on the Company's financial statements. 8 Table of Contents NOTE 3. SECURITIES A summary of the amortized cost and fair value of securities is presented below. September 30, 2014 (000's) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated FairValue Securities available for sale: U.S. government agencies $ $ 60 $ $ Mortgage-backed securities 13 39 Total securities available for sale $ $ 73 $ $ Securities, restricted: Other $ $ - $ - $ December31,2013 (000's) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated FairValue Securities available for sale: U.S. government agencies $ $ 29 $ $ Mortgage-backed securities 14 Total securities available for sale $ $ 43 $ $ Securities, restricted: Other $ $ - $ - $ All mortgage-backed securities included in the above table were issued by U.S. government agencies, or by U.S. government-sponsored agencies. Securities, restricted consist of Federal Reserve Bank of Dallas stock and Federal Home Loan Bank of Dallas stock which are carried at cost. At September 30, 2014 and December 31, 2013, securities with market value of $6.8 million and $7.1 million, respectively, were pledged against borrowed funds at the Federal Home Loan Bank of Dallas and securities with market values of $1.2 million and $1.3 million, respectively, were pledged against trust deposit balances held at the Company’s insured depository subsidiary, T Bank, N.A. (the “Bank”). One security was pledged against borrowed funds at the Federal Reserve Bank of Dallas at September 30, 2014 and December 31, 2013 with a market value of $875,000 and $878,000, respectively. The Bank held Federal Reserve Bank of Dallas stock in the amount of $570,000 and $528,000 at September 30, 2014 and December 31, 2013, respectively. The Bank also held Federal Home Loan Bank of Dallas stock in the amount of $469,000 and $702,000 at September 30, 2014 and December 31, 2013, respectively. The amortized cost and estimated fair value of securities at September 30, 2014 are presented below by contractual maturity. Expected maturities may differ from contractual maturities because issuers may have the right to call or prepay obligations. Residential mortgage-backed securities are shown separately since they are not due at a single maturity date. AvailableforSale (000's) Amortized Cost Estimated FairValue Due after five years through ten years Due after ten years Mortgage-backed securities Total $ $ 9 Table of Contents The table below indicates the length of time individual investment securities and mortgage-backed securities have been in a continuous loss position at September 30, 2014: Less than 12 months 12 months or longer Total (000’s) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses U.S. government agencies $ - $ - $ Mortgage-backed securities - - 39 39 Total $ - $ - $ NOTE 4. LOANS Major classifications of loans held for investment are as follows: (000's) September 30, December31, Commercial and industrial $ $ Consumer installment Real estate- mortgage Real estate- construction and land SBA: SBA 7(a) unguaranteed portion SBA 504 USDA Other - 10 Gross Loans Less: Allowance for loan losses Deferred loan costs ) ) Discount on loans Net loans $ $ The Company periodically sells the guaranteed portion of selected Small Business Administration (“SBA”) and United States Department of Agriculture (“USDA”) loans into the secondary market, on a servicing-retained basis. The Company retains the unguaranteed portion of these loans. In calculating gain on the sale of these loans, the Company performs an allocation based on the relative fair values of the sold portion and retained portion of the loan. The Company’s assumptions are validated by reference to external market information. During the three and nine months ended September 30, 2014, the Company originated $9.6 million and $19.3 million, respectively, of SBA loans. The guaranteed portions of the loans are recorded as loans held for sale.The Company had $7.7 million and $2.1 million of SBA loans held for sale as of September 30, 2014 and December 31, 2013, respectively. During the third quarter of 2014, the Company sold $9.6 million of SBA loans, recognizing a gain on sale of loans of $949,000, and recorded a servicing asset at fair value of $258,000. There was one loan sold that did not settle until October 2014 and the Company recorded a receivable of $1.7 million, which consists of $1.5 million for the principal balance of the loan and $193,000 for the premium amount. Loan Origination/Risk Management. The Company maintains written loan origination policy, procedures, and processes which address credit quality at several levels including individual loan level, loan type, and loan portfolio levels. Commercial and industrial loans, which are predominantly loans to dentists, are underwritten based on historical and projected income of the business and individual borrowers and guarantors. The Company utilizes a comprehensive global debt service coverage analysis to determine debt service coverage ratios. This analysis compares global cash flow of the borrowers and guarantors on an individual credit to existing and proposed debt after consideration of personal and business related other expenses. Collateral is generally a lien on all available assets of the business borrower including intangible assets. Creditworthiness of individual borrowers and guarantors is established through the use of credit reports and credit scores. 10 Table of Contents Consumer loans are evaluated on the basis of credit worthiness as established through the use of credit reports and credit scores. Additional credit quality indicators include borrower debt to income ratios based on verifiable income sources. Real estate mortgage loans are evaluated based on collateral value as well as global debt service coverage ratios based on historical and projected income from all related sources including the collateral property, the borrower, and all guarantors where applicable. Small Business Administration Lending- The Company originates SBA loans which are sometimes sold into the secondary market. The Company continues to service these loans after sale and is required under the SBA programs to retain specified amounts. The two primary SBA loan programs that the Company offers are the basic 7(a) Loan Guaranty (“7(a)”) program and the Certified Development Company (“CDC”), a Section 504 (“504”) program. The 7(a) program serves as the SBA’s primary business loan program to help qualified small businesses obtain financing when they might not be eligible for business loans through normal lending channels. Loan proceeds under this program can be used for most business purposes including working capital, machinery and equipment, furniture and fixtures, land and building (including purchase, renovation and new construction), leasehold improvements and debt refinancing. Loan maturity is generally up to 10 years for working capital and up to 25 years for fixed assets. The 7(a) loan is approved and funded by a qualified lender, guaranteed by the SBA and subject to applicable regulations. In general, the SBA guarantees up to 85% of the loan amount depending on loan size. The Company is required by the SBA to retain a contractual minimum of 5% on all SBA 7(a) program loans. The SBA 7(a) program loans are generally variable interest rate loans. Gains recognized by the Company on the sales of the guaranteed portion of these loans and the ongoing servicing income received are significant revenue sources for the Company. The servicing spread is 1% on the majority of SBA 7(a) program loans. The 504 program is an economic development-financing program providing long-term, low down payment loans to expanding businesses. Typically, a 504 project includes a loan secured from a private-sector lender with a senior lien, a loan secured from a CDC (funded by a 100% SBA-guaranteed debenture) with a junior lien covering up to 40% of the total cost, and a contribution of at least 10% equity from the borrower. Debenture limits are $5.0 million for regular 504 loans and $5.5 million for those 504 loans that meet a public policy goal. The SBA has designated the Bank as a “Preferred Lender.” As a Preferred Lender, the Bank has been delegated loan approval, closing and most servicing and liquidation authority responsibility from the SBA. The Company also offers Business & Industry (“B&I”) program loans through the USDA. These loans are similar to the SBA product, except they are guaranteed by the USDA. The guaranteed amount is generally 80% on loan amounts up to $5.0 million. B&I loans are made to businesses in designated rural areas and are generally larger loans to larger businesses than the SBA 7(a) loans. Similar to the SBA 7(a) product, they can be sold into the secondary market. These loans can be utilized for rural commercial real estate and equipment. The loans can be up to 30 years or 360 months and the rates can be fixed or variable. Construction and land development loans are evaluated based on the borrower’s and guarantor’s creditworthiness, past experience in the industry, track record and experience with the type of project being considered, and other factors. Collateral value is determined generally by independent appraisal utilizing multiple approaches to determine value based on property type. For all loan types, including loans acquired through purchase participations, the Company establishes guidelines for its underwriting criteria including collateral coverage ratios, global debt service coverage ratios, and maximum amortization or loan maturity terms. At the portfolio level, the Company monitors concentrations of loans based on several criteria including loan type, collateral type, industry, geography, and other factors. The Company also performs periodic market research and economic analysis at a local geographic and national level. Based on this research, the Company may from time to time change the minimum or benchmark underwriting criteria applied to the above loan types. 11 Table of Contents The activity in the allowance for loan losses by portfolio segment for the three andnine months ended September 30, 2014 and 2013 is presented below. Management has evaluated the adequacy of the allowance for loan losses by estimating the losses in various categories of the loan portfolio. (000’s) Commercial and Industrial Consumer Installment Real Estate Mortgage Real Estate Construction and Land SBA USDA Unallocated Total Three months ended: September 30, 2014 Beginning Balance $ $ 25 $ $ 97 $ $ 20 $ - $ Provision for loan losses ) 12 57 ) 62 18 - - Charge-offs ) ) - ) Recoveries 23 - - 2 - - - 25 Net recoveries ) ) - 2 - - - ) Ending balance $ $ 21 $ $ 68 $ $ 38 $ - $ September 30, 2013 Beginning Balance $ $ 17 $ $ 69 $ 65 $ 17 $ 13 $ Provision for loan losses 8 2 7 38 3 ) Charge-offs - Recoveries - - - 2 - - - 2 Net recoveries - - - 2 - - - 2 Ending balance $ $ 25 $ $ 78 $ $ 20 $ - $ (000’s) Commercial and Industrial Consumer Installment Real Estate Mortgage Real Estate Construction and Land SBA USDA Unallocated Total Nine months ended: September 30, 2014 Beginning Balance $ $ 24 $ $ 74 $ $ 20 $ - $ Provision for loan losses 13 98 ) 18 - Charge-offs ) ) - ) Recoveries 26 - - 4 - - - 30 Net recoveries ) ) - 4 - - - ) Ending balance $ $ 21 $ $ 68 $ $ 38 $ - $ September 30, 2013 Beginning Balance $ $ 12 $ $ 60 $ - $ - $ - $ Provision for loan losses 13 ) 13 20 - Charge-offs - Recoveries - - - 5 - - - 5 Net recoveries - - - 5 - - - 5 Ending balance $ $ 25 $ $ 78 $ $ 20 $ - $ The Company’s allowance for loan losses as of September 30, 2014 and December, 31, 2013 by portfolio segment and detailed on the basis of the Company’s impairment methodology was as follows: (000’s) Commercial and Industrial Consumer Installment Real Estate Mortgage Real Estate Construction and Land SBA USDA Unallocated Total September 30, 2014 Loans individually evaluated for impairment $ 81 $ - $ - $ - $ - $ - $ - $ 81 Loans collectively evaluated for impairment 21 68 38 - Ending balance $ $ 21 $ $ 68 $ $ 38 $ - $ December 31, 2013 Loans individually evaluated for impairment $ $ - $ - $ - $ - $ - $ - $ Loans collectively evaluated for impairment 24 74 20 - Ending balance $ $ 24 $ $ 74 $ $ 20 $ - $ 12 Table of Contents The Company’s recorded investment in loans as of September 30, 2014 and December 31, 2013 related to each balance in the allowance for loan losses by portfolio segment and detailed on the basis of the Company’s impairment methodology was as follows: (000’s) Commercial and Industrial Consumer Installment Real Estate Mortgage Real Estate Construction and Land SBA USDA Unallocated Total September 30, 2014 Loans individually evaluated for impairment $ $ - $ $ - $ - $ - $ - $ Loans collectively evaluated for impairment - Total loans $ - $ December 31, 2013 Loans individually evaluated for impairment $ $ - $ $ - $ - $ - $ - $ Loans collectively evaluated for impairment 10 Ending balance $ 10 $ At September 30, 2014 and December 31, 2013, there were $632,000 and $750,000, respectively, of commercial and industrial nonaccrual loans, and there were no loans contractually delinquent over ninety days and still accruing interest. Loans are considered impaired when, based on current information and events, it is probable the Company will be unable to collect all amounts due in accordance with the original contractual terms of the loan agreement, including scheduled principal and interest payments. If a loan is impaired, a specific valuation allowance is allocated, if necessary, so that the loan is reported net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value of collateral if repayment is expected solely from the collateral. Interest payments on impaired loans are typically applied to principal unless collectability of the principal amount is reasonably assured, in which case interest is recognized on a cash basis. Impaired loans, or portions thereof, are charged off when deemed uncollectible. The Company’s impaired loans and related allowance are summarized in the following table: Unpaid Recorded Recorded Contractual Investment Investment Total Average Interest Principal WithNo With Recorded Related Recorded Income (000's) Balance Allowance Allowance Investment Allowance Investment Recognized September 30, 2014 Nine Months Ended Commercial and industrial $ 81 $ $ Real estate – mortgage - - 11 Total $ 81 $ $ December 31, 2013 Year Ended Commercial and industrial $ Real estate – mortgage - - 22 Total $ Interest income is recognized on impaired loans unless collections of the remaining recorded investment are placed on nonaccrual, at which time we record payments received as reductions of principal. Interest that would have been recognized for the nine months ended September 30, 2014 and 2013 on non-accrual loans if performed in accordance with their original contract terms was not significant. Restructured loans are considered “troubled debt restructurings” if due to the borrower’s financial difficulties, we have granted a concession that we would not otherwise consider. This may include a transfer of real estate or other assets from the borrower, a modification of loan terms, or a combination of the two. Modification of loan terms may include interest rate reductions below market interest rates, principal forgiveness, restructuring amortization schedules, reductions in collateral and other actions intended to minimize potential losses. There were no troubled debt restructurings during the nine months ended September 30, 2014. 13 Table of Contents There were no loans modified as a troubled debt restructured loan within the previous 12 months and for which there was a payment default during the three or nine months ended September 30, 2014. A default for purposes of this disclosure is a troubled debt restructured loan in which the borrower is 90 days past due or results in the foreclosure and repossession of the applicable collateral. As of September 30, 2014 and December 31, 2013, the Company had no commitments to lend additional funds to loan customers whose terms have been modified in troubled debt restructurings. As part of the on-going monitoring of the credit quality of the Company’s loan portfolio, management tracks certain credit quality indicators including internal credit risk based on past experiences as well as external statistics and factors.Loans are graded in one of six categories: (i) pass, (ii)pass-watch, (iii) special mention, (iv)substandard, (v)doubtful, or (vi) loss. Loans graded as loss are charged-off. The classifications of loans reflect a judgment about the risks of default and loss associated with the loan. The Company reviews the ratings on credits quarterly. Ratings are adjusted to reflect the degree of risk and loss that is felt to be inherent in each credit. The Company’s methodology is structured so that specific allocations are increased in accordance with deterioration in credit quality (and a corresponding increase in risk and loss) or decreased in accordance with improvement in credit quality (and a corresponding decrease in risk and loss). Credits rated pass are acceptable loans, appropriately underwritten, bearing an ordinary risk of loss to the Company. Loans in this category are loans to quality borrowers with financial statements presenting a good primary source as well as an adequate secondary source of repayment. Credits rated pass-watch loans have been determined to require enhanced monitoring for potential weaknesses which require further investigation.They have no significant delinquency in the past twelve months. This rating causes the loan to be actively monitored with greater frequency than pass loans and allows appropriate downgrade transition if verifiable adverse events are confirmed. This category may also include loans that have improved in credit quality from special mention but are not yet considered pass loans. Credits rated special mention show clear signs of financial weaknesses or deterioration in credit worthiness, however, such concerns are not so pronounced that the Company generally expects to experience significant loss within the short-term. Such credits typically maintain the ability to perform within standard credit terms and credit exposure is not as prominent as credits rated more harshly. Credits rated substandard are those in which the normal repayment of principal and interest may be, or has been, jeopardized by reason of adverse trends or developments of a financial, managerial, economic or political nature, or important weaknesses exist in collateral. A protracted workout on these credits is a distinct possibility. Prompt corrective action is therefore required to strengthen the Company’s position, and/or to reduce exposure and to assure that adequate remedial measures are taken by the borrower. Credit exposure becomes more likely in such credits and a serious evaluation of the secondary support to the credit is performed. Credits rated doubtful are those in which full collection of principal appears highly questionable, and which some degree of loss is anticipated, even though the ultimate amount of loss may not yet be certain and/or other factors exist which could affect collection of debt. Based upon available information, positive action by the Company is required to avert or minimize loss. Loans classified loss are considered uncollectible and of such little value that their continuance as bankable assets is not warranted. This classification does not mean that the loan has absolutely no recovery or salvage value, but rather that it is not practical or desirable to defer writing off this asset even though partial recovery may be affected in the future. 14 Table of Contents The following summarizes the Company’s internal ratings of its loans: (000's) Pass Pass- Watch Special Mention Substandard Doubtful Total September 30, 2014 Commercial and industrial $ $
